United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                Oscar ESQUIVEL-ESTRADA
                Corporal (E-4), U.S. Marine Corps
                            Appellant

                         No. 201800373

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                        Decided: 9 May 2019.
                          Military Judge:
                   Major John L. Ferriter, USMC.
Sentence adjudged 26 September 2018 by a special court-martial con-
vened at Marine Corps Base Camp Pendleton, California, consisting of
a military judge sitting alone. Sentence approved by convening au-
thority: reduction to E-1, confinement for 4 months, and a bad-conduct
discharge.
                        For Appellant:
    Lieutenant Commander Jacqueline M. Leonard, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before FULTON, CRISFIELD, and ELLINGTON,
                    Appellate Military Judges.
              United States v. Esquivel-Estrada, No. 201800373


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2